           Case 4:17-cr-00295-BRW Document 31 Filed 07/20/20 Page 1 of 3

                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

v.                                    4:17-CR-00295-BRW
                                      4:20-CV-00848-BRW

FELIX TRAVIS KENNEDY

                                             ORDER

       Defendant’s Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255

(Doc. No. 30) is DENIED.

I.     BACKGROUND

       Defendant pled guilty to being a felon in possession of a firearm, and on October 23,

2018, he was sentence to 180 months in prison.1 He did not appeal his sentence.

II.    DISCUSSION

       Defendant asserts that his conviction must be vacated based on Rehaif v. United States.2

In Rehaif, the Supreme Court clarified that the government must prove that “the defendant knew

he possessed a firearm and that he knew he belonged to the relevant category of persons barred

from possessing a firearm.”3 Defendant argues that because the indictment failed to set out this

essential element, his conviction must be vacated.

       A.      Rehaif Retroactivity

       The consensus among the circuit courts that have addressed the issue is that Rehaif was

not made retroactive to cases upon collateral review.4 Accordingly, the motion must be denied.


       1
        Doc. Nos. 26, 27.
       2
        Rehaif v. United States, 139 S. Ct. 2191 (2019).
       3
        Id. at 2191.
       4
        In re Sampson, 954 F.3d 159, 161 (3d Cir. 2020) (“Rehaif did not state a rule of
constitutional law at all. Rather, it addressed what the statutes enacted by Congress require for a

                                                 1
            Case 4:17-cr-00295-BRW Document 31 Filed 07/20/20 Page 2 of 3



        B.      Statute of Limitations

        Even if Rehaif was retroactive, Defendant’s motion is untimely. The one-year statute of

limitations for § 2255 relief based on Rehaif expired on June 22, 2020.5 Although Defendant’s

motion is not dated, it was not received by this Court until July 20, 2020, nearly a month after

the statute of limitation expired.

        C.      Defendant’s Claims

        Assuming that Rehaif was retroactive to cases on collateral review, and that the motion

was timely filed, it would still be denied.

        Defendant asserts that the indictment’s failure to comply with Rehaif creates structural

issue. The Eighth Circuit rejected this argument just a few weeks ago.6

        None of Defendant’s arguments are jurisdictional, which means they were waived by

Defendant’s guilty plea.7 Additionally, the issues were not raised on direct appeal. It is well-

settled that a defendant cannot collaterally attack the validity of his guilty plea if he failed to




conviction under 18 U.S.C. §§ 922(g) and 924(a)(2).”) (emphasis in original); Khamisi-El v.
United States, 2020 WL 398520, at *4 (6th Cir. 2020) (unpublished opinion) (holding that the
rule in Rehaif was “a matter of statutory interpretation, not a new rule of constitutional law”); In
re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (holding that “even if Rehaif had announced a
new rule of constitutional law . . . it was not made retroactive to cases on collateral review by the
Supreme Court”;; United States v. Class, 930 F.3d 460, 469 (D.C. Cir. 2019) (holding that
Rehaif resolved an issue of statutory construction, not the constitutional right to due process).
        5
         28 U.S.C. § 2255(f)(3) (“A 1-year period of limitation shall apply to a motion under this
section. The limitation period shall run from the latest of . . . the date on which the right asserted
was initially recognized by the Supreme Court, if that right has been newly recognized by the
Supreme Court and made retroactively applicable to cases on collateral review . . . .”).
        6
        United States v. Coleman, No. 19-2068, 2020 WL 3039057, at *4 (8th Cir. June 8, 2020)
(holding that a “defendant’s constitutionally invalid plea is not structural error.”).
        7
         United States v. Todd, 521 F.3d 891, 895 (8th Cir. 2008) (“A guilty plea waives all
defects except those that are jurisdictional” and a defective indictment is not a jurisdictional
issue.) (internal quotations omitted).

                                                   2
            Case 4:17-cr-00295-BRW Document 31 Filed 07/20/20 Page 3 of 3



raise the issue on direct appeal.8 The only way to avoid this procedural default is to show cause

and prejudice or actual innocence.9 Defendant has not alleged actual innocence, and he cannot

establish prejudice. First, he does not assert that he would have gone to trial, rather than plead, if

he had been advised of this element. Second, it is undisputed that Defendant had prior felony

convictions for which he served at least a year in prison. Additionally, Defendant did not object

to this prior felony conviction when it appeared in the indictment and the presentence report.

Defendant also admitted to the elements of the indictment and offense when he pled guilty.

       To the extent that Defendant argues that the simply knowing that he had a prior felony

conviction is insufficient because that conduct does not demonstrate the he knew the prior

conviction prohibited firearm possession, the argument is without merit. The Eighth Circuit held

that a defendant “needed to know only that he had been convicted of a crime punishable by

imprisonment for a term exceeding one year at the time he possessed the firearms.”10

Furthermore, it is clear that the government would have had no trouble proving Defendant’s

knowledge of his prior felony convictions.11

       IT IS SO ORDERED this 20th day of July, 2020.


                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE




       8
        Dejan v. U.S., 208 F.3d 682, 685 (8th Cir. 2000).
       9
        Bousley v. U.S., 523 U.S. 614, 621-622 (1998).
       10
            United States v. Davies, 942 F.3d 871, 874 (8th Cir. 2019).
       11
        See Rehaif, 139 S.Ct. at 2198 (doubting that the obligation to prove a defendant’s
knowledge of his status will be burdensome because knowledge can be inferred from
circumstantial evidence).

                                                   3
